DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 12/04/2020.
Claims 1-18 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16-18 are objected to because of the following informalities:  Claim 16 and claim 18 recite dependence on claim 13.  This appears to be an inadvertent typo.   For sake of examination, claims 16 and 18 were assumed to depend on claim 14.  Claim 17 depends on claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esbensen et al. in EP3109461 (hereinafter “Esbensen”).
Regarding claim 1, Esbensen discloses a method comprising: 	setting a pitch angle of a rotor blade of a rotor of a wind turbine, wherein the rotor blade is configured to move rotationally about a rotor blade longitudinal axis for setting the pitch angle by a pitch drive (paragraph [0003]), wherein the setting comprises: 	determining an aerodynamic power of the rotor (paragraph [0018]); 	establishing a nominal pitch angle as a function of the aerodynamic power (paragraph [0016]); and 	setting the pitch angle to the established nominal pitch angle (paragraph [0017]).  
Regarding claim 2, Esbensen discloses the method according to claim 1, wherein the aerodynamic power is determined from at least one of: a generated electrical power, a power loss, or an acceleration power of the rotor, wherein the aerodynamic power is a sum of the electrical power, the power loss, and the acceleration power (paragraph [0028]).  
Regarding claim 3, Esbensen discloses the method according to claim 2, wherein the power loss is formed from a sum of a measurable power loss and an estimated power loss, wherein the estimated power loss is established by multiplying an estimation parameter by the electrical power (paragraph [0028]).  
Regarding claim 4, Esbensen discloses the method according to claim 2, wherein the acceleration power is established from at least one of: an inertia moment of the rotor, an angular speed, or an angular acceleration, wherein the acceleration power is established by multiplying the inertia moment of the rotor by the angular speed or angular acceleration (paragraph [0028]). 
Regarding claim 5, Esbensen discloses the method according to claim 1, wherein the nominal pitch angle is formed from an adjustment gradient, wherein the adjustment gradient is formed from the pitch angle and the aerodynamic power (paragraph [0025]-[0028]).  
Regarding claim 6, Esbensen discloses method according to claim 1, wherein the nominal pitch angle is established based on an aerodynamic power factor depicted in a portionally linear control function, wherein the portions of the portionally linear control function are defined by the aerodynamic power, and the aerodynamic power factor is a power-dependent additional blade angle (paragraph [0064]-[0067]).  
Regarding claim 7, Esbensen discloses the method according to claim 6, wherein a minimum pitch angle is taken into account when establishing the nominal pitch angle, wherein the minimum pitch angle and the aerodynamic power factor are taken into account, wherein the minimum pitch angle and the aerodynamic power factor are added together to establish the nominal pitch angle (paragraph [0064]-[0067]).  
Regarding claim 10, Esbensen discloses the method according to claim 1, wherein at least one signal is filtered (paragraph [0011]).  
Regarding claim 11, Esbensen discloses the method according to claim 1, wherein the pitch angle is set to the established nominal pitch angle if the difference between the established nominal pitch angle and a set pitch angle value is greater than a minimum setting angle (an angle based upon a lookup table, the pitch angle being selected for optimization; paragraphs [0022]-[0025])
Regarding claim 12, Esbensen discloses the method according to claim 1, wherein the nominal pitch angle is established as a function of the aerodynamic power in an upper partial load range, wherein the upper partial load range lies between a full load range and a lower partial load range (simply, the control method of Esbensen optimizes power production of the turbine, the optimization seeking to produce more power than not; optimizing power may be said to be an upper range as compared to unoptimized power output; paragraphs [0004]-[0006]).
Regarding claim 13, Esbensen discloses the method according to claim 1 wherein pitch angle is configured to reduce or prevent suction-side flow separation (inherently; selecting optimum blade pitch angle to maximize power input necessarily requires avoiding flow separation which would reduce turbine performance.
Regarding claim 14, Esbensen discloses a control device comprising circuitry configured to set a pitch angle of a rotor blade for a rotor of a wind turbine by establishing a nominal pitch angle as a function of an aerodynamic power of the rotor (paragraph [0006]) and actuating a pitch drive to set the pitch angle of the rotor blade such that the pitch angle is set to the established nominal pitch angle by the pitch drive (paragraph [0009]).  
Regarding claim 15, Esbensen discloses the control device according to claim 14, wherein the nominal pitch angle is formed from an adjustment gradient, wherein the adjustment gradient is formed from a pitch angle and the aerodynamic power (the look-up tables of Esbensen are equated to the claimed “adjustment gradient”; paragraph [0010]-[0012]; Fig. 2).  
Regarding claim 16, Esbensen discloses a control system comprising: the control device according to claim 14, and a pitch drive for signal transmission for adjusting a set pitch angle of the rotor blade, and wherein the control device provides the nominal pitch angle to the pitch drive (paragraph [0010]-[0011]).  
Regarding claim 17, Esbensen discloses the control system according to claim 16, comprising a controller structure configured to control the pitch angle based on the nominal pitch angle, wherein the controller structure has at least a first unit for determining the aerodynamic power and a second unit for establishing the nominal pitch angle as a function of the aerodynamic power (paragraph [0019]; [0064]). 
Regarding claim 18, Esbensen discloses a wind turbine comprising: a rotor having an adjustable-pitch rotor blade, wherein a pitch angle of the rotor blade is configured to be set by a pitch drive (paragraph [0009]), and a control device according to claim 14, wherein the control device is coupled to the pitch drive for signal transmission and is configured to provide the pitch drive with a nominal pitch angle which has been established as a function of an aerodynamic power, wherein the pitch drive is configured to set the pitch angle based on the nominal pitch angle (paragraph [0010]-[0011]).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the art of record, either alone or in combination, is silent to each and every limitation required of the claim.  Specifically, the art of record is silent to the method according to claim 6, wherein the portionally linear function has a first portion, a second portion, and a third portion, wherein: the first portion is defined for an aerodynamic power which is less than a first power threshold value, wherein the nominal pitch angle in the first portion corresponds substantially to the minimum pitch angle, the second portion is defined for an aerodynamic power which is greater than or equal to the first power threshold value and less than a second power threshold value, wherein the nominal pitch angle in the second portion is a sum of the minimum pitch angle and a first aerodynamic power factor, wherein the first aerodynamic power factor is established as a function of at least one of: a first adjustment gradient, the aerodynamic power, or the first power threshold value, and the third portion is defined for an aerodynamic power which is greater than or equal to the second power threshold value, wherein the nominal pitch angle in the third portion is a sum of the minimum pitch angle and a second aerodynamic power factor, wherein the second aerodynamic power factor is established as a function of at least one of: a second adjustment gradient, the aerodynamic power, the second power threshold value, the first adjustment gradient, or a difference between the second power threshold value and the first power threshold value.
Regarding claim 9, the art of record is silent to the specifically claimed portionally linear control function required of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120061962 discloses an analogous wind turbine blade pitch control scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745